



EXHIBIT 10.1.1


EMPLOYERS MUTUAL COMPANIES
REINSURANCE POOLING AGREEMENT
BETWEEN
EMPLOYERS MUTUAL CASUALTY COMPANY
AND
CERTAIN OF ITS AFFILIATED COMPANIES
REWRITTEN EFFECTIVE JANUARY 1, 1987
REINSURANCE POOLING AGREEMENT


This Agreement made by and between Employers Mutual Casualty Company and certain
of its affiliated or subsidiary companies such as are signatory hereto by means
of exhibits setting forth the interests and liabilities of the parties, attached
hereto and made a part of this Agreement. Employers Mutual Casualty Company is
hereinafter referred to as “EMC”, and the other companies signatory hereto are
hereinafter referred to as the “Affiliated Companies” or as the "Affiliated
Company", as the context requires.


EMC and each Affiliated Company signatory to the Pooling Agreement agree to
honor the terms set forth herein as if this Agreement were solely between EMC
and each such Affiliated Company. Balances payable to or recoverable from EMC
and any such Affiliated Company shall not serve to offset any balances payable
to or recoverable from any other Affiliated Company signatory to this Agreement.
Reports and remittances between EMC and each Affiliated Company shall be in
sufficient detail to identify the individual premium and loss obligation of each
party to the other.


ARTICLE I


The Companies are engaged in the insurance business and maintain a mutual
business relationship having certain incidents of common management, and desire
to bring about for each other added economies of operation, uniform underwriting
results, diversification as respects the classes of insurance business written,
and maximization of capacity. To accomplish the aforesaid, the Companies do by
means of this Agreement, pool all of their insurance business then in force as
of 12:01 A.M. of the date signatory hereto, and thereafter to share in the
fortunes of their pooled insurance business.


ARTICLE II


EMC hereby reinsures and the Affiliated Company hereby cedes and transfers to
EMC all liabilities incurred under or in connections with all contracts and
policies of insurance issued by the Affiliated Company outstanding and in force
as of 12:01 A.M. of the date signatory hereto, or thereafter issued by it. Such
liabilities shall include the Affiliated Company’s reserves for unearned
premiums, outstanding losses and loss expenses (including unreported losses) and
all other underwriting and administrative expenses as evidenced by the
Affiliated Company’s books and records, but shall not include inter‑company
balances, liabilities for Corporate Taxes including Federal or State Income
Taxes, or liabilities incurred in connection with their respective investment
transactions.


ARTICLE III


The Affiliated Company hereby assigns and transfers to EMC all right, title and
interest in and to reinsurance outstanding and in force with respect to the
liabilities reinsured by EMC under Article II hereof.


ARTICLE IV


The Affiliated Company assigns and transfers to EMC amounts equal to the
aggregate of all of its liabilities reinsured by EMC under Article II hereof,
less a commission allowance equal to the prepaid expenses of the Affiliated
Company but not in excess of 40 percent of the Affiliated Company’s combined
ratio on a trade basis. Prepaid expenses is defined as those expenses records in
column 2, part 4, of the Underwriting and Expense Exhibit of the Affiliated
Company’s convention statement. The trade combined ratio is the ratio of loss
and loss adjustment expense to earned premium, plus the ratio of underwriting
expenses to premiums written.







--------------------------------------------------------------------------------





ARTICLE V


The Affiliated Company hereby reinsures, and EMC hereby cedes and transfers to
the Affiliated Company a portion of its net liabilities under all contracts and
policies of insurance (including those reinsured by EMC under Article II hereof)
on which EMC is subject to liability and which are outstanding and in force as
of 12:01 A.M. of the date signatory hereto, or are issued thereafter, in
accordance with the exhibit attached hereto to which the Affiliated Company is a
signatory party. Such liabilities shall include reserves for unearned premiums,
outstanding losses and loss expenses (including unreported losses) and all other
underwriting and administrative expenses, but shall not include inter-company
balances, liabilities for Corporate Taxes including Federal or State Income
Taxes, or liabilities in connection with investment transactions.


ARTICLE VI


EMC hereby assigns and transfers to the Affiliated Company amounts equal to the
aggregate of all liabilities of EMC reinsured by the Affiliated Company under
contracts and policies of insurance which are outstanding and in force as of
12:01 A.M. of the date signatory hereto under Article V hereof, less a
commission allowance equal to the prepaid expenses of EMC but not in excess of
40 percent of EMC’s combined ratio on a trade basis. Prepaid expenses is defined
as those expenses recorded in column 2, part 4, of the Underwriting and Expense
Exhibit of EMC’s convention statement. The trade combined ratio is the ratio of
loss and loss adjustment expense to earned premium, plus the ratio of
underwriting expenses to premiums written.


ARTICLE VII


EMC agrees to pay to the Affiliated Company it respective participation of all
premiums written by the companies after first deducting premiums on all
reinsurance ceded to reinsurers (other than the parties hereto). Similarly, it
is further agreed that all losses, loss expense and other underwriting and
administrative expenses (with the exceptions noted in Articles II and V hereof)
of the companies, less all losses and expense recovered and recoverable under
reinsurance ceded to reinsurers (other than the parties hereto), shall be
pro-rated between the parties on the basis of their respective participation as
reflected in the aforesaid exhibit.


ARTICLE VIII


The obligation of the companies under this Agreement to exchange reinsurance
between themselves may be offset by reciprocal obligation so that the net amount
only shall be required to be transferred, except no offset shall be valid under
circumstances prohibited by Section 7472, New York Insurance Laws. An accounting
on all transactions shall be rendered quarterly, and the settling of balances
shall be made within 30 days after the rendering of the quarterly reports.
Except as otherwise required by the context of this Agreement, the amount of all
payments between the companies under this Agreement shall be determined on the
basis of the convention form of annual statements of the companies.
Notwithstanding anything herein contained, this Agreement shall not apply to the
investment operations of the companies.


ARTICLE IX


The conditions of reinsurance hereunder shall in all cases be identical with the
conditions of the original insurance or as changed during the term of insurance.


ARTICLE X


This Agreement is a continuing one and is unlimited as to duration but may be
terminated upon mutual consent or by 30 day prior written notice by either
party.







--------------------------------------------------------------------------------





ARTICLE XI


Each of the companies hereto, as the assuming insurer, hereby agrees that all
reinsurance made, ceded, renewed or otherwise becoming effective under this
Agreement shall be payable by the assuming insurer on the basis of the liability
of the ceding insurer under the policy or contract reinsured without diminution
because of insolvency of the ceding insurer; provided that such reinsurance
shall be payable directly to the ceding insurer or to its liquidator, receiver
or other statutory successor, except as provided by Section 4118 of New York
Insurance Law or except (a) where the contract specifically provides another
payee for such reinsurance in the event of the insolvency of the ceding insurer
and (b) where the assuming insurer, with consent of the direct insured or
insureds, has assumed such policy obligations of the ceding insurer as direct
obligations of the assuming insurer to the payees under such policies and in
substitution for the obligations of the ceding insurer to such payee; and
further provided that the liquidator, receiver or statutory successor of the
ceding insurer shall give written notice of the pendency of any claim against
the insolvent ceding insurer on the policy or contract reinsured within a
reasonable time after such claim; and the assuming insurer may investigate such
claim and interpose, at its own expense, in the proceeding where such claim is
to be adjudicated any defense or defenses which it may deem available to the
ceding insurer or it liquidator, receiver or statutory successor, the expense
thus incurred by the assuming insurer to be chargeable, subject to court
approval against the insolvent ceding insurer as part of the expense of
liquidation to the extent of proportionate share of the benefit which may accrue
to the ceding insurer solely as a result of the defense undertaken by the
assuming insurer.


ARTICLE XII


Each party shall allow the other party to inspect, at reasonable times, the
records of the Company relevant to the business reinsured under this Agreement,
including files concerning claims, losses, or legal proceedings which involve or
are likely to involve the other party.


ARTICLE XIII


A.
As a condition precedent to any right of action hereunder, any dispute arising
out of this Agreement shall be submitted to the decision of a board of
arbitration composed of two arbitrators and an umpire, meeting in Des Moines,
Iowa, unless otherwise agreed.



B.
The members of the board of arbitration shall be active or retired disinterested
officials of insurance or reinsurance companies. Each party shall appoint its
arbitrator and the two arbitrators shall choose an umpire before instituting the
hearing. If the respondent fails to appoint its arbitrator within four weeks
after being requested to do so by the claimant, the latter shall also appoint
the second arbitrator. If the two arbitrators fail to agree upon the appointment
of an umpire within four weeks after their nominations, each of them shall name
three, of whom the other shall decline two and the decision shall be made by
drawing lots.



C.
The claimant shall submit its initial brief within 20 days from appointment of
the umpire. The respondent shall submit its brief within 20 days after receipt
of the claimant's brief and the claimant may submit a reply brief within 10 days
after receipt of the respondent's brief.



D.
The board shall make its decision with regard to the custom and usage of the
insurance and reinsurance business. The board shall issue its decision in
writing based upon a hearing in which evidence may be introduced without
following strict rules of evidence but in which cross examination and rebuttal
shall be allowed. The board shall make its decision within 60 days following the
termination of the hearings unless the parties consent to an extension. The
majority decision of the board shall be final and binding upon all parties to
the proceeding. Judgment may be entered upon the award of the board in any court
having jurisdiction thereof.



E.
Each party shall bear the expense of its own arbitrator and shall jointly and
equally bear with the other party the expense of the umpire. The remaining costs
of the arbitration proceedings shall be allocated by the board.



ARTICLE XIV


By execution of this Agreement, the parties hereto simultaneously terminate any
and all reinsurance agreements by and between them heretofore existing, upon the
understanding that this Agreement shall supersede and exist in substitution for
any such prior agreements.


Executed by the parties hereto the day and year as reflected in the exhibit
attached hereto.







--------------------------------------------------------------------------------





ADDENDUM #I TO
EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT
BETWEEN
EMPLOYERS MUTUAL CASUALTY COMPANY
AND
CERTAIN OF ITS AFFILIATED COMPANIES




This Pooling Agreement is amended by adding Article XV thereto, with effect from
January 1, 1993, as follows:


ARTICLE XV


Notwithstanding the wording of this Agreement as contained in Articles II
through VIII, it is agreed and understood that the voluntary reinsurance assumed
business written by EMC and heretofore ceded to the Affiliated Companies under
this Pooling Agreement, is hereafter not “contracts and policies of insurance”
as used in this agreement, and is not business subject to cession and transfer
by EMC to the Affiliated Companies.


On January 1, 1993, EMC and the Affiliated Companies shall make such asset and
reserve transfers as are required to give effect to the provisions of this
Article XV.


This Pooling Agreement is further amended by substituting “EMC Insurance
Companies” for “Employers Mutual Companies” wherever it appears, consistent with
and pursuant to action of the Board of Directors effecting this name change.





--------------------------------------------------------------------------------





ADDENDUM #II TO
EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT
BETWEEN
EMPLOYERS MUTUAL CASUALTY COMPANY
AND
CERTAIN OF ITS AFFILIATED COMPANIES




This EMC Insurance Companies Reinsurance Pooling Agreement, rewritten effective
January 1, 1987, including all Exhibits attached thereto, and as previously
amended, is further amended by adding thereto:


ARTICLE XVI


This Agreement, including its attached Addenda, Exhibits, Endorsements and the
Amendments thereto, constitutes the entire agreement between the parties hereto,
and there are no other oral or written agreements, understandings or
undertakings with respect to the subject matter hereof not expressed in this
Agreement and its Addenda, Exhibits, Endorsements and the Amendments thereto.


Executed this 24th day of July, 1998.




EMPLOYERS MUTUAL CASUALTY COMPANY
 
FARM AND CITY INSURANCE COMPANY



By:
/s/ Bruce G. Kelley
 
By:
/s/ Bruce G. Kelley
 
Bruce G. Kelley
 
 
Bruce G. Kelley
 
Its President, Treasurer & CEO
 
 
Its Chairman, Treasurer & CEO





AMERICAN LIBERTY INSURANCE COMPANY
 
THE HAMILTON MUTUAL INSURANCE COMPANY OF CINCINNATI, OHIO



By:
/s/ Bruce G. Kelley
 
By:
/s/ Bruce G. Kelley
 
Bruce G. Kelley
 
 
Bruce G. Kelley
 
Its Chairman & CEO
 
 
Its Chairman, & CEO





DAKOTA FIRE INSURANCE COMPANY
 
ILLINOIS EMCASCO INSURANCE COMPANY



By:
/s/ Bruce G. Kelley
 
By:
/s/ Bruce G. Kelley
 
Bruce G. Kelley
 
 
Bruce G. Kelley
 
Its Chairman & CEO
 
 
Its Chairman





EMCASCO INSURANCE COMPANY
 
UNION INSURANCE COMPANY OF PROVIDENCE



By:
/s/ Bruce G. Kelley
 
By:
/s/ Bruce G. Kelley
 
Bruce G. Kelley
 
 
Bruce G. Kelley
 
Its Chairman, President, Treasurer & CEO
 
 
Its Chairman, Treasurer & CEO






--------------------------------------------------------------------------------





ADDENDUM #III TO
EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT
BETWEEN
EMPLOYERS MUTUAL CASUALTY COMPANY
AND
CERTAIN OF ITS AFFILIATED COMPANIES




This EMC Insurance Companies Reinsurance Pooling Agreement, rewritten effective
January 1, 1987, including all Exhibits attached thereto, and as previously
amended (the “Pooling Agreement”), is further amended by substituting “Union
Insurance Company of Providence” for “Union Mutual Insurance Company of
Providence” wherever it appears, consistent with and pursuant to actions of the
Board of Directors of such Affiliated Company effecting that name change, with
the effective date of such name change being March 17, 1994.


This Pooling Agreement is further amended by substituting “EMC Property &
Casualty Company” for “American Liberty Insurance Company” wherever it appears,
consistent with and pursuant to actions of the Board of Directors of such
Affiliated Company effecting that name change, with the effective date of such
name change being January 1, 1999.


Executed this 19th day of January, 1999.




EMPLOYERS MUTUAL CASUALTY COMPANY
 
FARM AND CITY INSURANCE COMPANY



By:
/s/ Bruce G. Kelley
 
By:
/s/ Bruce G. Kelley
 
Bruce G. Kelley
 
 
Bruce G. Kelley
 
Its President, Treasurer & CEO
 
 
Its Chairman, Treasurer & CEO



EMC PROPERTY & CASUALTY COMPANY
(f/k/a American Liberty Insurance Company)
 
THE HAMILTON MUTUAL INSURANCE COMPANY OF CINCINNATI, OHIO



By:
/s/ Bruce G. Kelley
 
By:
/s/ Bruce G. Kelley
 
Bruce G. Kelley
 
 
Bruce G. Kelley
 
Its Chairman & CEO
 
 
Its Vice Chairman, & CEO



DAKOTA FIRE INSURANCE COMPANY
 
ILLINOIS EMCASCO INSURANCE COMPANY



By:
/s/ Bruce G. Kelley
 
By:
/s/ Bruce G. Kelley
 
Bruce G. Kelley
 
 
Bruce G. Kelley
 
Its Chairman & CEO
 
 
Its Chairman



EMCASCO INSURANCE COMPANY
 
UNION INSURANCE COMPANY OF PROVIDENCE
(f/k/a Union Mutual Insurance Company of Providence)



By:
/s/ Bruce G. Kelley
 
By:
/s/ Bruce G. Kelley
 
Bruce G. Kelley
 
 
Bruce G. Kelley
 
Its Chairman, President, Treasurer & CEO
 
 
Its Chairman, Treasurer & CEO








--------------------------------------------------------------------------------





ADDENDUM #IV TO
EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT
BETWEEN
EMPLOYERS MUTUAL CASUALTY COMPANY
AND
CERTAIN OF ITS AFFILIATED COMPANIES




This EMC Insurance Companies Reinsurance Pooling Agreement, rewritten effective
January 1, 1987, including all Exhibits attached thereto, and as previously
amended, is further amended by adding thereto:


ARTICLE XVII


Notwithstanding the wording of this Agreement as contained in Articles II
through VIII, it is agreed and understood that EMC is responsible for the
accuracy of the amounts produced by its various systems and computational
processes and utilized in the preparation of the financial statements of the
Affiliated Companies. In the event the amounts produced by EMC’s systems and/or
computational processes, and relied upon by both EMC and the Affiliated
Companies in implementing this Agreement, subsequently prove to be inaccurate or
overstated to the extent that a restatement of the financial statements of one
or more of the Affiliated Companies would otherwise be required, EMC hereby
guarantees to make up the shortfall or difference resulting from such error(s)
in its systems and/or computational processes so that no such restatement of the
financial statement of any Affiliated Company is required.


Executed this 8th day of March, 2004 but retroactively effective to December 31,
2003.


Employers Mutual Casualty Company
 
Farm and City Insurance Company



By:
/s/ Bruce G. Kelley
 
By:
/s/ Robert C. Morlan
 
Bruce G. Kelley
 
 
Robert C. Morlan,
 
Its President & CEO
 
 
Its President & COO



Dakota Fire Insurance Company
 
The Hamilton Mutual Insurance Company of Cincinnati, Ohio



By:
/s/ William A. Murray
 
By:
/s/ William A. Murray
 
William A. Murray,
 
 
William A. Murray,
 
Its Executive Vice President
 
 
Its Executive Vice President



EMC Property & Casualty Company
 
Illinois EMCASCO Insurance Company



By:
s/ William A. Murray
 
By:
s/ William A. Murray
 
William A. Murray,
 
 
William A. Murray,
 
Its Executive Vice President & COO
 
 
Its Vice President and COO



EMCASCO Insurance Company
 
Union Insurance Company of Providence



By:
/s/ William A. Murray
 
By:
/s/ William A. Murray
 
William A. Murray,
 
 
William A. Murray,
 
Its Executive Vice President & COO
 
 
Its Vice Chairman & Executive Vice President






--------------------------------------------------------------------------------





ADDENDUM #V TO
EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT
BETWEEN
EMPLOYERS MUTUAL CASUALTY COMPANY
AND
CERTAIN OF ITS AFFILIATED COMPANIES


This EMC Insurance Companies Reinsurance Pooling Agreement, rewritten effective
January 1, 1987, including all Exhibits attached thereto, and as previously
amended, is further amended by deleting Article X in its entirety and
substituting therefor the following:


ARTICLE X


This Agreement shall be for a fixed term of three (3) years, and shall not be
terminated or further amended prior to December 31, 2007 (the “Initial Term”),
absent the occurrence of a material event not in the ordinary course of business
that could reasonably be expected to impact the appropriateness of the
percentage allocations of EMC’s net liabilities pursuant to Article V of this
Agreement, such as the sale, dissolution or suspension of business of an
Affiliated Company, or the acquisition by (or affiliation with) EMC of a
subsidiary or affiliated company which desires to become a signatory to the
Agreement; provided, however, that this Agreement shall be deemed to
automatically renew at the end of the Initial Term for an additional term of
three (3) years, and every three (3) years thereafter indefinitely (each such
term being a “Renewal Term”), without any action by EMC or any Affiliated
Company; provided further, however, that during a Renewal Term EMC or any
Affiliated Company may terminate its participation in the Agreement effective
January 1st of any year by providing at least ninety (90) days written notice to
EMC and to each Affiliated Company of such company’s intent to terminate its
participation in the Agreement.


Executed this 11th day of October, 2004, but effective January 1, 2005.


Employers Mutual Casualty Company
 
Farm and City Insurance Company



By:
/s/ Bruce G. Kelley
 
By:
/s/ Robert C. Morlan
 
Bruce G. Kelley
 
 
Robert C. Morlan,
 
Its President & CEO
 
 
Its President & COO



Dakota Fire Insurance Company
 
The Hamilton Mutual Insurance Company of Cincinnati, Ohio



By:
/s/ William A. Murray
 
By:
/s/ William A. Murray
 
William A. Murray,
 
 
William A. Murray,
 
Its Executive Vice President
 
 
Its Executive Vice President



EMC Property & Casualty Company
 
Illinois EMCASCO Insurance Company



By:
s/ William A. Murray
 
By:
s/ William A. Murray
 
William A. Murray,
 
 
William A. Murray,
 
Its Executive Vice President & COO
 
 
Its Vice President and COO



EMCASCO Insurance Company
 
Union Insurance Company of Providence



By:
/s/ William A. Murray
 
By:
/s/ William A. Murray
 
William A. Murray,
 
 
William A. Murray,
 
Its Executive Vice President & COO
 
 
Its Vice Chairman & Executive Vice President






--------------------------------------------------------------------------------





ADDENDUM #VI TO
EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT
BETWEEN
EMPLOYERS MUTUAL CASUALTY COMPANY
AND
CERTAIN OF ITS AFFILIATED COMPANIES




This EMC Insurance Companies Reinsurance Pooling Agreement, rewritten effective
January 1, 1987, including all Exhibits attached thereto, and as previously
amended, is further amended by adding thereto:


ARTICLE XVIII


In the event that one of the Affiliated Companies becomes insolvent or is
otherwise subject to liquidation or receivership proceedings, EMC shall adjust
the net retained portion of its net liabilities and the other Affiliated
Companies shall adjust their assumed portions of the net liabilities of EMC,
each on a pro rata basis, so as to collectively absorb or assume in full the
assumed portion of the net liabilities of EMC which would otherwise be the
responsibility of such impaired Affiliated Company, but for the impairment. In
the event that EMC becomes insolvent or is otherwise subject to liquidation or
receivership proceedings, the Affiliated Companies shall, on a pro rata basis,
assume the remaining net liabilities of EMC which they had not previously
assumed so that, collectively, they are assuming 100% of the net liabilities of
EMC. Notwithstanding the foregoing, however, no change in either EMC’s net
retained portion of its net liabilities or any Affiliated Company's assumed
portion of the net liabilities of EMC shall occur until EMC and the Affiliated
Companies shall have complied with all regulatory requirements applicable to
such change(s) under the laws of the states in which EMC or any of the
Affiliated Companies are domiciled.


Executed this 11th day of October, 2004, but effective January 1, 2005.


Employers Mutual Casualty Company
 
Farm and City Insurance Company



By:
/s/ Bruce G. Kelley
 
By:
/s/ Robert C. Morlan
 
Bruce G. Kelley
 
 
Robert C. Morlan,
 
Its President & CEO
 
 
Its President & COO



Dakota Fire Insurance Company
 
The Hamilton Mutual Insurance Company of Cincinnati, Ohio



By:
/s/ William A. Murray
 
By:
/s/ William A. Murray
 
William A. Murray,
 
 
William A. Murray,
 
Its Executive Vice President
 
 
Its Executive Vice President



EMC Property & Casualty Company
 
Illinois EMCASCO Insurance Company



By:
s/ William A. Murray
 
By:
s/ William A. Murray
 
William A. Murray,
 
 
William A. Murray,
 
Its Executive Vice President & COO
 
 
Its Vice President and COO



EMCASCO Insurance Company
 
Union Insurance Company of Providence



By:
/s/ William A. Murray
 
By:
/s/ William A. Murray
 
William A. Murray,
 
 
William A. Murray,
 
Its Executive Vice President & COO
 
 
Its Vice Chairman & Executive Vice President






--------------------------------------------------------------------------------





ADDENDUM #VII TO
EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT
BETWEEN
EMPLOYERS MUTUAL CASUALTY COMPANY
AND
CERTAIN OF ITS AFFILIATED COMPANIES


This EMC Insurance Companies Reinsurance Pooling Agreement, rewritten effective
January 1, 1987, including all Exhibits attached thereto, and as previously
amended, is further amended by adding thereto:


ARTICLE XIX
Notwithstanding the wording of this Agreement as contained in Article VII, it is
agreed and understood that all development on prior years’ outstanding losses
and loss expenses, whether favorable or adverse, shall be considered to be a
component of losses and loss expenses and shall be pro-rated between the parties
on the basis of their respective participation. In addition, it is agreed and
understood that all liabilities associated with insurance polices incepted by a
party to this Agreement prior to the termination of such party's participation
in the Agreement shall remain a part of and subject to this Agreement until such
liabilities are legally and conclusively resolved.


Executed this 11th day of October, 2004, but effective January 1, 2005.


Employers Mutual Casualty Company
 
Farm and City Insurance Company



By:
/s/ Bruce G. Kelley
 
By:
/s/ Robert C. Morlan
 
Bruce G. Kelley
 
 
Robert C. Morlan,
 
Its President & CEO
 
 
Its President & COO





Dakota Fire Insurance Company
 
The Hamilton Mutual Insurance Company of Cincinnati, Ohio



By:
/s/ William A. Murray
 
By:
/s/ William A. Murray
 
William A. Murray,
 
 
William A. Murray,
 
Its Executive Vice President
 
 
Its Executive Vice President



EMC Property & Casualty Company
 
Illinois EMCASCO Insurance Company



By:
s/ William A. Murray
 
By:
s/ William A. Murray
 
William A. Murray,
 
 
William A. Murray,
 
Its Executive Vice President & COO
 
 
Its Vice President and COO



EMCASCO Insurance Company
 
Union Insurance Company of Providence



By:
/s/ William A. Murray
 
By:
/s/ William A. Murray
 
William A. Murray,
 
 
William A. Murray,
 
Its Executive Vice President & COO
 
 
Its Vice Chairman & Executive Vice President








--------------------------------------------------------------------------------





ADDENDUM # IX TO
EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT
BETWEEN
EMPLOYERS MUTUAL CASUALTY COMPANY
AND
CERTAIN OF ITS AFFILIATED COMPANIES




This EMC Insurance Companies Reinsurance Pooling Agreement, rewritten effective
January 1, 1987, including all Exhibits attached thereto, and as previously
amended, is further amended by deleting Article VIII in its entirety and
substituting therefor the following:


ARTICLE VIII


The obligations of the companies under this Agreement may be offset by
reciprocal obligations so that the net amount only shall be required to be
transferred, except no offset shall be valid under circumstances prohibited by
Section 7427, New York Insurance Laws. An accounting of all transactions shall
be rendered quarterly, and the settling of balances shall be made within 45 days
after the end of each quarter. Except as otherwise required by the context of
this Agreement, the amount of all payments between the companies under this
Agreement shall be determined on the basis of the quarterly statements of the
companies. Notwithstanding anything herein contained, this Agreement shall not
apply to the investment and income tax activities of the companies.




Executed this 8th day of November, 2007, but effective September 30, 2007.




Employers Mutual Casualty Company




By:
/s/ Bruce G. Kelley
 
Bruce G. Kelley, Its President and CEO





Dakota Fire Insurance Company




By:
/s/ William A. Murray
 
William A. Murray, Its Vice Chairman & Executive Vice President







EMC Property & Casualty Company




By:
/s/ William A. Murray
 
William A. Murray, Its Executive Vice President & COO





EMCASCO Insurance Company




By:
/s/ William A. Murray
 
William A. Murray, Its Executive Vice President & COO






--------------------------------------------------------------------------------





Farm and City Insurance Company




By:
/s/ Robert C. Morlan
 
Robert C. Morlan, Its President & COO





Hamilton Mutual Insurance Company




By:
/s/ William A. Murray
 
William A. Murray, Its Executive Vice President





Illinois EMCASCO Insurance Company




By:
/s/ William A. Murray
 
William A. Murray, Its Vice President & COO





Union Insurance Company of Providence




By:
/s/ William A. Murray
 
William A. Murray, Its Vice Chairman & Executive Vice President










--------------------------------------------------------------------------------





ADDENDUM #X TO
EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT
BETWEEN
EMPLOYERS MUTUAL CASUALTY COMPANY
AND
CERTAIN OF ITS AFFILIATED COMPANIES




This EMC Insurance Companies Reinsurance Pooling Agreement, rewritten effective
January 1, 1987, including all Exhibits attached thereto, and as previously
amended, is further amended by adding thereto:


ARTICLE XX


Each party hereto agrees that if, as an assuming insurer, it fails to perform
its obligations under the terms of this Agreement, then it, at the request of
EMC or any Affiliated Company, will (a) submit to the jurisdiction of any court
of competent jurisdiction in any state of the United States, (b) comply with all
requirements necessary to give the court jurisdiction, and (c) abide by the
final decision of the court or any appellate court if there is an appeal. For
the purpose of achieving authorized reinsurer status in North Carolina pursuant
to North Carolina General Statute 58-7-21(b)(3), or any successor provision,
each party hereto which is not licensed to transact the business of insurance in
the State of North Carolina further designates the Insurance Commissioner (or
equivalent elected or appointed official) of the State of North Carolina, or his
or her designated attorney, as its true and lawful attorney upon whom may be
served any lawful process in any action, suit or proceeding begun by or on
behalf of a company which is signatory to this Agreement.




Executed this 28th day of June, 2010, but effective July 1, 2010.




Employers Mutual Casualty Company




By:
/s/ Bruce G. Kelley
 
Bruce G. Kelley, Its President and CEO





Dakota Fire Insurance Company




By:
/s/ William A. Murray
 
William A. Murray, Its Vice Chairman & Executive Vice President





EMC Property & Casualty Company




By:
/s/ William A. Murray
 
William A. Murray, Its Executive Vice President & COO










--------------------------------------------------------------------------------





EMCASCO Insurance Company




By:
/s/ William A. Murray
 
William A. Murray, Its Executive Vice President & COO





Hamilton Mutual Insurance Company




By:
/s/ William A. Murray
 
William A. Murray, Its Executive Vice President





Illinois EMCASCO Insurance Company




By:
/s/ William A. Murray
 
William A. Murray, Its Executive Vice President & COO





Union Insurance Company of Providence




By:
/s/ William A. Murray
 
William A. Murray, Its Vice Chairman & Executive Vice President








--------------------------------------------------------------------------------





INTEREST AND LIABILITIES EXHIBIT # I
TO EMPLOYERS MUTUAL COMPANIES
REINSURANCE POOLING AGREEMENT




In consideration of the covenants and agreements as reflected in the Reinsurance
Pooling Agreement to which this exhibit is attached, by and between EMC and the
Affiliated Company which is signatory to this exhibit, EMC hereby cedes and
transfers to the Affiliated Company, and the Affiliated Company hereby accepts
reinsurance thereon, 2.5% of EMC’s net liabilities, pursuant to Article V,
effective January 1, 1987.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the date of this Addendum, as follows:




American Liberty Insurance Company
5.0%
Dakota Fire Insurance Company
3.0%
EMCASCO Insurance Company
8.0%
Illinois EMCASCO Insurance Company
6.0%
Union Mutual Insurance Company of Providence
2.5%
 
24.5%
EMC’s Net Retained Portions of its Net Liabilities is
75.5%
 
100.0%



Executed by the parties hereto this 25th day of November, 1986.






Employers Mutual Casualty Company

By:
/s/Richard E. Haskins





Union Mutual Insurance Company of Providence

By:
/s/Robb B. Kelley








--------------------------------------------------------------------------------





AMENDMENT #I TO
INTEREST AND LIABILITIES EXHIBIT #I
TO EMPLOYERS MUTUAL COMPANIES
REINSURANCE POOLING AGREEMENT


This Amendment is effective January 1, 1992.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




American Liberty Insurance Company
5.0%
Dakota Fire Insurance Company
5.0%
EMCASCO Insurance Company
9.0%
Illinois EMCASCO Insurance Company
8.0%
Union Mutual Insurance Company of Providence
2.5%
 
29.5%
EMC’s Net Retained Portion of its Net Liabilities is
70.5%
 
100.0%



Executed by the parties hereto this 20th day of December, 1991.






Employers Mutual Casualty Company

By:
/s/Richard E. Haskins





Union Mutual Insurance Company of Providence

By:
/s/Bruce G. Kelley








--------------------------------------------------------------------------------





AMENDMENT #II TO
INTERESTS AND LIABILITY EXHIBIT I
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT




In consideration of the covenants and agreements as reflected in Addendum #I to
the Reinsurance Pooling Agreement to which this Exhibit is attached, EMC and the
affiliated company which is signatory to this Exhibit each do hereby ratify
Addendum #I as a part of the Pooling Agreement effective from January 1, 1993.




Executed by the parties this 23rd day of December, 1992.






Employers Mutual Casualty Company

By:
/s/Bruce G. Kelley





Union Mutual Insurance Company of Providence

By:
/s/Fred A. Schiek










--------------------------------------------------------------------------------





AMENDMENT #III TO
INTEREST AND LIABILITIES EXHIBIT #I
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT




This Amendment is effective January 1, 1997.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




American Liberty Insurance Company
5.0%
Dakota Fire Insurance Company
5.0%
EMCASCO Insurance Company
9.0%
Hamilton Mutual Insurance Company of Cincinnati, Ohio
5.0%
Illinois EMCASCO Insurance Company
8.0%
Union Insurance Company of Providence
2.5%
 
34.5%
EMC’s Net Retained Portion of its Net Liabilities is
65.5%
 
100.0%



Executed by the parties hereto this 26th day of March, 1997.






Employers Mutual Casualty Company



By:
/s/Bruce G. Kelley



Print Name and Title:
Bruce G. Kelley
 
President, Treasurer and CEO







Union Insurance Company of Providence



By:
/s/Fred A. Schiek



Print Name and Title:
Fred A. Schiek
 
Vice Chairman and Executive V.P.








--------------------------------------------------------------------------------





AMENDMENT #IV TO
INTEREST AND LIABILITIES EXHIBIT #I
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT




This Amendment is effective January 1, 1998.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




American Liberty Insurance Company
3.5%
Dakota Fire Insurance Company
5.0%
EMCASCO Insurance Company
9.0%
Farm and City Insurance Company
1.5%
Hamilton Mutual Insurance Company of Cincinnati, Ohio
5.0%
Illinois EMCASCO Insurance Company
8.0%
Union Insurance Company of Providence
2.5%
 
34.5%
EMC’s Net Retained Portion of its Net Liabilities is
65.5%
 
100.0%



Executed by the parties hereto this 15th day of January, 1998.






Employers Mutual Casualty Company



By:
/s/Bruce G. Kelley



Print Name and Title:
Bruce G. Kelley
 
President, and CEO







Union Insurance Company of Providence



By:
/s/Ronald W. Jean



Print Name and Title:
Ronald W. Jean
 
Vice President and Actuary










--------------------------------------------------------------------------------





AMENDMENT #V TO
INTEREST AND LIABILITIES EXHIBIT #I
TO THE EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


This Amendment is effective January 1, 2005.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




Dakota Fire Insurance Company
6.5%
EMC Property & Casualty Company
3.5%
EMCASCO Insurance Company
12.0%
Farm and City Insurance Company
1.5%
Hamilton Mutual Insurance Company of Cincinnati, Ohio
5.0%
Illinois EMCASCO Insurance Company
10.0%
Union Insurance Company of Providence
2.5%
 
41.0%
EMC’s Net Retained Portion of its Net Liabilities is
59.0%
 
100.0%



Executed this 11th day of October, 2004, but effective January 1, 2005.






Employers Mutual Casualty Company
 
Union Insurance Company of Providence



By:
/s/ Bruce G. Kelley
 
By:
/s/ William A. Murray
 
(signature)
 
 
(signature)
 
 
 
 
 
 
Bruce G. Kelley
 
 
William A. Murray
 
 
 
 
 
 
President and CEO
 
 
Vice Chairman Executive Vice President
 
(Print Name and Title)
 
 
(Print Name and Title)












--------------------------------------------------------------------------------





AMENDMENT #VI TO
INTEREST AND LIABILITIES EXHIBIT #I
TO THE EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


This Amendment is effective January 1, 2007.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




Dakota Fire Insurance Company
6.5%
EMC Property & Casualty Company
3.5%
EMCASCO Insurance Company
12.0%
Farm and City Insurance Company
1.5%
Hamilton Mutual Insurance Company
2.0%
Illinois EMCASCO Insurance Company
10.0%
Union Insurance Company of Providence
2.5%
 
38.0%
EMC’s Net Retained Portion of its Net Liabilities is
62.0%
 
100.0%



With the approval of the Iowa Insurance Division (which has been granted because
this Amendment will have no effect on the portions of the net liabilities of EMC
which are assumed by those Affiliated Companies signatory to this Agreement that
are wholly-owned subsidiaries of EMC Insurance Group Inc., a publicly-traded
affiliate), the signatories hereto herby waive the provisions of Article X of
this Agreement, as amended by Addendum #V to this Agreement (effective January
1, 2005), which would otherwise prohibit any adjustment to EMC’s net retained
portion of its net liabilities or any amendment to the Affiliated Companies’
assumed portions of EMC’s net liabilities prior to January 1, 2008.


Executed this 3rd day of January, 2007, but effective January 1, 2007.






Employers Mutual Casualty Company
 
Union Insurance Company of Providence



By:
/s/ Bruce G. Kelley
 
By:
/s/ William A. Murray
 
(signature)
 
 
(signature)
 
 
 
 
 
 
Bruce G. Kelley
 
 
William A. Murray
 
 
 
 
 
 
President and CEO
 
 
Vice Chairman and Executive Vice President
 
(Print Name and Title)
 
 
(Print Name and Title)










--------------------------------------------------------------------------------





AMENDMENT #VII TO
INTEREST AND LIABILITIES EXHIBIT #I
TO THE EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


This Amendment is effective December 31, 2007.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:


Dakota Fire Insurance Company
6.5%
EMC Property & Casualty Company
3.5%
EMCASCO Insurance Company
13.5%
Hamilton Mutual Insurance Company
2.0%
Illinois EMCASCO Insurance Company
10.0%
Union Insurance Company of Providence
2.5%
 
38.0%
EMC’s Net Retained Portion of its Net Liabilities is
62.0%
 
100.0%



With the approval of the Iowa Insurance Division (which has been granted because
this Amendment will have no effect, in the aggregate, on the portions of the net
liabilities of EMC which are assumed by those Affiliated Companies signatory to
this Agreement that are wholly-owned subsidiaries of EMC Insurance Group Inc., a
publicly-traded affiliate), the signatories hereto hereby waive the provisions
of Article X of this Agreement, as amended by Addendum #V to this Agreement
(effective January 1, 2005), which would otherwise, in part, prohibit any
amendment to the Affiliated Companies' assumed portions of EMC's net liabilities
prior to January 1, 2008 (except upon the occurrence of a material event not in
the ordinary course of business, in which case not less than 12 months advance
written notice is to be given to each participating company of any company’s
intent to terminate its participation in the Pooling Agreement).


Executed this 4th day of January, 2008, but effective December 31, 2007.




Employers Mutual Casualty Company
 
Union Insurance Company of Providence





By:
/s/ Bruce G. Kelley
 
By:
/s/ William A. Murray
 
(signature)
 
 
(signature)
 
 
 
 
 
 
Bruce G. Kelley
 
 
William A. Murray
 
 
 
 
 
 
President and CEO
 
 
Vice Chairman and Executive Vice President
 
(Print Name and Title)
 
 
(Print Name and Title)












--------------------------------------------------------------------------------





AMENDMENT #VIII TO
INTEREST AND LIABILITIES EXHIBIT #I
TO THE EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


This Amendment is effective January 1, 2016.




The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:


Dakota Fire Insurance Company
6.5
%
EMC Property & Casualty Company
0.0
%
EMCASCO Insurance Company
13.5
%
Hamilton Mutual Insurance Company
2.0
%
Illinois EMCASCO Insurance Company
10.0
%
Union Insurance Company of Providence
0.0
%
 
32.0
%
EMC’s Net Retained Portion of its Net Liabilities is
68.0
%
 
100.0
%





Executed by the parties hereto this 18th day of December, 2015, but effective
January 1, 2016.




Employers Mutual Casualty Company
 
Union Insurance Company of Providence





By:
/s/ Bruce G. Kelley
 
By:
/s/ Kevin J. Hovick
 
(signature)
 
 
(signature)
 
 
 
 
 
 
Bruce G. Kelley
 
 
Kevin J. Hovick
 
 
 
 
 
 
President, CEO and Treasurer
 
 
Vice Chairman and Executive Vice President
 
(Print Name and Title)
 
 
(Print Name and Title)










--------------------------------------------------------------------------------





INTEREST AND LIABILITIES EXHIBIT # II
TO EMPLOYERS MUTUAL COMPANIES
REINSURANCE POOLING AGREEMENT




In consideration of the covenants and agreements as reflected in the Reinsurance
Pooling Agreement to which this exhibit is attached, by and between EMC and the
Affiliated Company which is signatory to this exhibit, EMC hereby cedes and
transfers to the Affiliated Company, and the Affiliated Company hereby accepts
reinsurance thereon, 3% of EMC’s net liabilities, pursuant to Article V,
effective January 1, 1987.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the date of this Addendum, as follows:




American Liberty Insurance Company
5.0%
Dakota Fire Insurance Company
3.0%
EMCASCO Insurance Company
8.0%
Illinois EMCASCO Insurance Company
6.0%
Union Mutual Insurance Company of Providence
2.5%
 
24.5%
EMC’s Net Retained Portions of its Net Liabilities is
75.5%
 
100.0%



Executed by the parties hereto this 25th day of November, 1986.






Employers Mutual Casualty Company

By:
/s/Richard E. Haskins





Dakota Fire Insurance Company

By:
/s/Robb B. Kelley










--------------------------------------------------------------------------------





AMENDMENT # I TO
INTEREST AND LIABILITIES EXHIBIT # II
TO EMPLOYERS MUTUAL COMPANIES
REINSURANCE POOLING AGREEMENT




In consideration of the covenants and agreements as reflected in the Reinsurance
Pooling Agreement to which this exhibit is attached, by and between EMC and the
Affiliated Company which is signatory to this exhibit, EMC hereby cedes and
transfers to the Affiliated Company, and the Affiliated Company hereby accepts
reinsurance thereon, 5% of EMC’s net liabilities, pursuant to Article V,
effective January 1, 1992.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




American Liberty Insurance Company
5.0%
Dakota Fire Insurance Company
5.0%
EMCASCO Insurance Company
9.0%
Illinois EMCASCO Insurance Company
8.0%
Union Mutual Insurance Company of Providence
2.5%
 
29.5%
EMC’s Net Retained Portions of its Net Liabilities is
70.5%
 
100.0%



Executed by the parties hereto this 20th day of December, 1991.






Employers Mutual Casualty Company

By:
/s/Richard E. Haskins





Dakota Fire Insurance Company

By:
/s/Bruce G. Kelley










--------------------------------------------------------------------------------





AMENDMENT #II TO
INTERESTS AND LIABILITY EXHIBIT II
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT




In consideration of the covenants and agreements as reflected in Addendum #I to
the Reinsurance Pooling Agreement to which this Exhibit is attached, EMC and the
affiliated company which is signatory to this Exhibit each do hereby ratify
Addendum #I as a part of the Pooling Agreement effective from January 1, 1993.


Executed by the parties this 23rd day of December, 1992.






Employers Mutual Casualty Company

By:
/s/Bruce G. Kelley





Dakota Fire Insurance Company

By:
/s/Fred A. Schiek














--------------------------------------------------------------------------------





AMENDMENT #III TO
INTEREST AND LIABILITIES EXHIBIT #II
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT




This Amendment is effective January 1, 1997.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




American Liberty Insurance Company
5.0%
Dakota Fire Insurance Company
5.0%
EMCASCO Insurance Company
9.0%
Hamilton Mutual Insurance Company of Cincinnati, Ohio
5.0%
Illinois EMCASCO Insurance Company
8.0%
Union Insurance Company of Providence
2.5%
 
34.5%
EMC’s Net Retained Portion of its Net Liabilities is
65.5%
 
100.0%



Executed by the parties hereto this 26th day of March, 1997.






Employers Mutual Casualty Company

By:
/s/Bruce G. Kelley





Dakota Fire Insurance Company

By:
/s/Fred A. Schiek










--------------------------------------------------------------------------------





AMENDMENT #IV TO
INTEREST AND LIABILITIES EXHIBIT #II
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT




This Amendment is effective January 1, 1998.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




American Liberty Insurance Company
3.5%
Dakota Fire Insurance Company
5.0%
EMCASCO Insurance Company
9.0%
Farm and City Insurance Company
1.5%
Hamilton Mutual Insurance Company of Cincinnati, Ohio
5.0%
Illinois EMCASCO Insurance Company
8.0%
Union Insurance Company of Providence
2.5%
 
34.5%
EMC’s Net Retained Portion of its Net Liabilities is
65.5%
 
100.0%



Executed by the parties hereto this 15th day of January, 1998.






Employers Mutual Casualty Company



By:
/s/Bruce G. Kelley



Print Name and Title:
Bruce G. Kelley
 
President, and CEO







Dakota Fire Insurance Company



By:
/s/Ronald W. Jean



Print Name and Title:
Ronald W. Jean
 
Vice President and Actuary










--------------------------------------------------------------------------------





AMENDMENT #V TO
INTEREST AND LIABILITIES EXHIBIT #II
TO THE EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


This Amendment is effective January 1, 2005.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




Dakota Fire Insurance Company
6.5%
EMC Property & Casualty Company
3.5%
EMCASCO Insurance Company
12.0%
Farm and City Insurance Company
1.5%
Hamilton Mutual Insurance Company of Cincinnati, Ohio
5.0%
Illinois EMCASCO Insurance Company
10.0%
Union Insurance Company of Providence
2.5%
 
41.0%
EMC’s Net Retained Portion of its Net Liabilities is
59.0%
 
100.0%





Executed this 11th day of October, 2004, but effective January 1, 2005.






Employers Mutual Casualty Company
 
Dakota Fire Insurance Company



By:
/s/ Bruce G. Kelley
 
By:
/s/ William A. Murray
 
(signature)
 
 
(signature)
 
 
 
 
 
 
Bruce G. Kelley
 
 
William A. Murray
 
 
 
 
 
 
President and CEO
 
 
Executive Vice President
 
(Print Name and Title)
 
 
(Print Name and Title)










--------------------------------------------------------------------------------





AMENDMENT #VI TO
INTEREST AND LIABILITIES EXHIBIT #II
TO THE EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


This Amendment is effective January 1, 2007.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




Dakota Fire Insurance Company
6.5%
EMC Property & Casualty Company
3.5%
EMCASCO Insurance Company
12.0%
Farm and City Insurance Company
1.5%
Hamilton Mutual Insurance Company
2.0%
Illinois EMCASCO Insurance Company
10.0%
Union Insurance Company of Providence
2.5%
 
38.0%
EMC’s Net Retained Portion of its Net Liabilities is
62.0%
 
100.0%



With the approval of the Iowa Insurance Division (which has been granted because
this Amendment will have no effect on the portions of the net liabilities of EMC
which are assumed by those Affiliated Companies signatory to this Agreement that
are wholly-owned subsidiaries of EMC Insurance Group Inc., a publicly-traded
affiliate), the signatories hereto herby waive the provisions of Article X of
this Agreement, as amended by Addendum #V to this Agreement (effective January
1, 2005), which would otherwise prohibit any adjustment to EMC’s net retained
portion of its net liabilities or any amendment to the Affiliated Companies’
assumed portions of EMC’s net liabilities prior to January 1, 2008.


Executed this 3rd day of January, 2007, but effective January 1, 2007.






Employers Mutual Casualty Company
 
Dakota Fire Insurance Company



By:
/s/ Bruce G. Kelley
 
By:
/s/ William A. Murray
 
(signature)
 
 
(signature)
 
 
 
 
 
 
Bruce G. Kelley
 
 
William A. Murray
 
 
 
 
 
 
President and CEO
 
 
Executive Vice President
 
(Print Name and Title)
 
 
(Print Name and Title)










--------------------------------------------------------------------------------





AMENDMENT #VII TO
INTEREST AND LIABILITIES EXHIBIT #II
TO THE EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


This Amendment is effective December 31, 2007.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:


Dakota Fire Insurance Company
6.5%
EMC Property & Casualty Company
3.5%
EMCASCO Insurance Company
13.5%
Hamilton Mutual Insurance Company
2.0%
Illinois EMCASCO Insurance Company
10.0%
Union Insurance Company of Providence
2.5%
 
38.0%
EMC’s Net Retained Portion of its Net Liabilities is
62.0%
 
100.0%



With the approval of the Iowa Insurance Division (which has been granted because
this Amendment will have no effect, in the aggregate, on the portions of the net
liabilities of EMC which are assumed by those Affiliated Companies signatory to
this Agreement that are wholly-owned subsidiaries of EMC Insurance Group Inc., a
publicly-traded affiliate), the signatories hereto hereby waive the provisions
of Article X of this Agreement, as amended by Addendum #V to this Agreement
(effective January 1, 2005), which would otherwise, in part, prohibit any
amendment to the Affiliated Companies' assumed portions of EMC's net liabilities
prior to January 1, 2008 (except upon the occurrence of a material event not in
the ordinary course of business, in which case not less than 12 months advance
written notice is to be given to each participating company of any company’s
intent to terminate its participation in the Pooling Agreement).


Executed this 4th day of January, 2008, but effective December 31, 2007.




Employers Mutual Casualty Company
 
Dakota Fire Insurance Company



By:
/s/ Bruce G. Kelley
 
By:
/s/ William A. Murray
 
(signature)
 
 
(signature)
 
 
 
 
 
 
Bruce G. Kelley
 
 
William A. Murray
 
 
 
 
 
 
President and CEO
 
 
Vice Chairman &Executive Vice President
 
(Print Name and Title)
 
 
(Print Name and Title)












--------------------------------------------------------------------------------





AMENDMENT #VIII TO
INTEREST AND LIABILITIES EXHIBIT #II
TO THE EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


This Amendment is effective January 1, 2016.




The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:


Dakota Fire Insurance Company
6.5
%
EMC Property & Casualty Company
0.0
%
EMCASCO Insurance Company
13.5
%
Hamilton Mutual Insurance Company
2.0
%
Illinois EMCASCO Insurance Company
10.0
%
Union Insurance Company of Providence
0.0
%
 
32.0
%
EMC’s Net Retained Portion of its Net Liabilities is
68.0
%
 
100.0
%





Executed by the parties hereto this 17th & 18th day of December, 2015, but
effective January 1, 2016.




Employers Mutual Casualty Company
 
Dakota Fire Insurance Company



By:
/s/ Bruce G. Kelley
 
By:
/s/ Kevin J. Hovick
 
(signature)
 
 
(signature)
 
 
 
 
 
 
Bruce G. Kelley
 
 
Kevin J. Hovick
 
 
 
 
 
 
President, CEO & Treasurer
 
 
Executive Vice President
 
(Print Name and Title)
 
 
(Print Name and Title)














--------------------------------------------------------------------------------





INTEREST AND LIABILITIES EXHIBIT #III
TO EMPLOYERS MUTUAL COMPANIES
REINSURANCE POOLING AGREEMENT




In consideration of the covenants and agreements as reflected in the Reinsurance
Pooling Agreement to which this exhibit is attached, by and between EMC and the
Affiliated Company which is signatory to this exhibit, EMC hereby cedes and
transfer to the Affiliated Company, and the Affiliated Company hereby accepts
reinsurance thereon, 6% of EMC’s net liabilities, pursuant to Article V,
effective January 1, 1987.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the date of this Addendum, as follows:




American Liberty Insurance Company
5.0%
Dakota Fire Insurance Company
3.0%
EMCASCO Insurance Company
8.0%
Illinois EMCASCO Insurance Company
6.0%
Union Mutual Insurance Company of Providence
2.5%
 
24.5%
EMC’s Net Retained Portions of its Net Liabilities is
75.5%
 
100.0%





Executed by the parties hereto this 25th day of November, 1986.






EMPLOYERS MUTUAL CASUALTY COMPANY

By:
/s/Richard E. Haskins





ILLINOIS EMCASCO INSURANCE COMPANY

By:
/s/Robb B. Kelley












--------------------------------------------------------------------------------





AMENDMENT # I TO
INTEREST AND LIABILITIES EXHIBIT # III
TO EMPLOYERS MUTUAL COMPANIES
REINSURANCE POOLING AGREEMENT




In consideration of the covenants and agreements as reflected in the Reinsurance
Pooling Agreement to which this exhibit is attached, by and between EMC and the
Affiliated Company which is signatory to this exhibit, EMC hereby cedes and
transfers to the Affiliated Company, and the Affiliated Company hereby accepts
reinsurance thereon, 8% of EMC’s net liabilities, pursuant to Article V,
effective January 1, 1992.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




American Liberty Insurance Company
5.0%
Dakota Fire Insurance Company
5.0%
EMCASCO Insurance Company
9.0%
Illinois EMCASCO Insurance Company
8.0%
Union Mutual Insurance Company of Providence
2.5%
 
29.5%
EMC’s Net Retained Portions of its Net Liabilities is
70.5%
 
100.0%



Executed by the parties hereto this 20th day of December, 1991.






Employers Mutual Casualty Company

By:
/s/Richard E. Haskins





Illinois EMCASCO Insurance Company

By:
/s/Bruce G. Kelley












--------------------------------------------------------------------------------





AMENDMENT #II TO
INTERESTS AND LIABILITY EXHIBIT III
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT




In consideration of the covenants and agreements as reflected in Addendum #I to
the Reinsurance Pooling Agreement to which this Exhibit is attached, EMC and the
affiliated company which is signatory to this Exhibit each do hereby ratify
Addendum #I as a part of the Pooling Agreement effective from January 1, 1993.


Executed by the parties this 23rd day of December, 1992.






Employers Mutual Casualty Company

By:
/s/Bruce G. Kelley





Illinois EMCASCO Insurance Company

By:
/s/Fred A. Schiek








--------------------------------------------------------------------------------





AMENDMENT #III TO
INTEREST AND LIABILITIES EXHIBIT #III
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT




This Amendment is effective January 1, 1997.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




American Liberty Insurance Company
5.0%
Dakota Fire Insurance Company
5.0%
EMCASCO Insurance Company
9.0%
Hamilton Mutual Insurance Company of Cincinnati, Ohio
5.0%
Illinois EMCASCO Insurance Company
8.0%
Union Insurance Company of Providence
2.5%
 
34.5%
EMC’s Net Retained Portion of its Net Liabilities is
65.5%
 
100.0%



Executed by the parties hereto this 26th day of March, 1997.






Employers Mutual Casualty Company

By:
/s/Bruce G. Kelley





Illinois EMCASCO Insurance Company

By:
/s/Fred A. Schiek










--------------------------------------------------------------------------------





AMENDMENT #IV TO
INTEREST AND LIABILITIES EXHIBIT #III
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT




This Amendment is effective January 1, 1998.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




American Liberty Insurance Company
3.5%
Dakota Fire Insurance Company
5.0%
EMCASCO Insurance Company
9.0%
Farm and City Insurance Company
1.5%
Hamilton Mutual Insurance Company of Cincinnati, Ohio
5.0%
Illinois EMCASCO Insurance Company
8.0%
Union Insurance Company of Providence
2.5%
 
34.5%
EMC’s Net Retained Portion of its Net Liabilities is
65.5%
 
100.0%



Executed by the parties hereto this 15th day of January, 1998.






Employers Mutual Casualty Company



By:
/s/Bruce G. Kelley

Print Name and Title:
Bruce G. Kelley
 
President, and CEO







Illinois EMCASCO Insurance Company



By:
/s/Ronald W. Jean

Print Name and Title:
Ronald W. Jean
 
Vice President and Actuary










--------------------------------------------------------------------------------





AMENDMENT #V TO
INTEREST AND LIABILITIES EXHIBIT #III
TO THE EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


This Amendment is effective January 1, 2005.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




Dakota Fire Insurance Company
6.5%
EMC Property & Casualty Company
3.5%
EMCASCO Insurance Company
12.0%
Farm and City Insurance Company
1.5%
Hamilton Mutual Insurance Company of Cincinnati, Ohio
5.0%
Illinois EMCASCO Insurance Company
10.0%
Union Insurance Company of Providence
2.5%
 
41.0%
EMC’s Net Retained Portion of its Net Liabilities is
59.0%
 
100.0%



Executed this 11th day of October, 2004, but effective January 1, 2005.






Employers Mutual Casualty Company
 
Illinois EMCASCO Insurance Company



By:
/s/ Bruce G. Kelley
 
By:
/s/ William A. Murray
 
(signature)
 
 
(signature)
 
 
 
 
 
 
Bruce G. Kelley
 
 
William A. Murray
 
 
 
 
 
 
President and CEO
 
 
Executive Vice President and COO
 
(Print Name and Title)
 
 
(Print Name and Title)












--------------------------------------------------------------------------------





AMENDMENT #VI TO
INTEREST AND LIABILITIES EXHIBIT #III
TO THE EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


This Amendment is effective January 1, 2007.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




Dakota Fire Insurance Company
6.5%
EMC Property & Casualty Company
3.5%
EMCASCO Insurance Company
12.0%
Farm and City Insurance Company
1.5%
Hamilton Mutual Insurance Company
2.0%
Illinois EMCASCO Insurance Company
10.0%
Union Insurance Company of Providence
2.5%
 
38.0%
EMC’s Net Retained Portion of its Net Liabilities is
62.0%
 
100.0%



With the approval of the Iowa Insurance Division (which has been granted because
this Amendment will have no effect on the portions of the net liabilities of EMC
which are assumed by those Affiliated Companies signatory to this Agreement that
are wholly-owned subsidiaries of EMC Insurance Group Inc., a publicly-traded
affiliate), the signatories hereto herby waive the provisions of Article X of
this Agreement, as amended by Addendum #V to this Agreement (effective January
1, 2005), which would otherwise prohibit any adjustment to EMC’s net retained
portion of its net liabilities or any amendment to the Affiliated Companies’
assumed portions of EMC’s net liabilities prior to January 1, 2008.


Executed this 3rd day of January, 2007, but effective January 1, 2007.






Employers Mutual Casualty Company
 
Illinois EMCASCO Insurance Company



By:
/s/ Bruce G. Kelley
 
By:
/s/ William A. Murray
 
(signature)
 
 
(signature)
 
 
 
 
 
 
Bruce G. Kelley
 
 
William A. Murray
 
 
 
 
 
 
President and CEO
 
 
Executive Vice President and COO
 
(Print Name and Title)
 
 
(Print Name and Title)










--------------------------------------------------------------------------------





AMENDMENT #VII TO
INTEREST AND LIABILITIES EXHIBIT #III
TO THE EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


This Amendment is effective December 31, 2007.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:


Dakota Fire Insurance Company
6.5%
EMC Property & Casualty Company
3.5%
EMCASCO Insurance Company
13.5%
Hamilton Mutual Insurance Company
2.0%
Illinois EMCASCO Insurance Company
10.0%
Union Insurance Company of Providence
2.5%
 
38.0%
EMC’s Net Retained Portion of its Net Liabilities is
62.0%
 
100.0%



With the approval of the Iowa Insurance Division (which has been granted because
this Amendment will have no effect, in the aggregate, on the portions of the net
liabilities of EMC which are assumed by those Affiliated Companies signatory to
this Agreement that are wholly-owned subsidiaries of EMC Insurance Group Inc., a
publicly-traded affiliate), the signatories hereto hereby waive the provisions
of Article X of this Agreement, as amended by Addendum #V to this Agreement
(effective January 1, 2005), which would otherwise, in part, prohibit any
amendment to the Affiliated Companies' assumed portions of EMC's net liabilities
prior to January 1, 2008 (except upon the occurrence of a material event not in
the ordinary course of business, in which case not less than 12 months advance
written notice is to be given to each participating company of any company’s
intent to terminate its participation in the Pooling Agreement).


Executed this 4th day of January, 2008, but effective December 31, 2007.




Employers Mutual Casualty Company
 
Illinois EMCASCO Insurance Company



By:
/s/ Bruce G. Kelley
 
By:
/s/ William A. Murray
 
(signature)
 
 
(signature)
 
 
 
 
 
 
Bruce G. Kelley
 
 
William A. Murray
 
 
 
 
 
 
President and CEO
 
 
Executive Vice President and COO
 
(Print Name and Title)
 
 
(Print Name and Title)












--------------------------------------------------------------------------------





AMENDMENT #VIII TO
INTEREST AND LIABILITIES EXHIBIT #III
TO THE EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


This Amendment is effective January 1, 2016.




The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:


Dakota Fire Insurance Company
6.5
%
EMC Property & Casualty Company
0.0
%
EMCASCO Insurance Company
13.5
%
Hamilton Mutual Insurance Company
2.0
%
Illinois EMCASCO Insurance Company
10.0
%
Union Insurance Company of Providence
0.0
%
 
32.0
%
EMC’s Net Retained Portion of its Net Liabilities is
68.0
%
 
100.0
%





Executed by the parties hereto this 17th day of December, 2015, but effective
January 1, 2016.




Employers Mutual Casualty Company
 
Illinois EMCASCO Insurance Company



By:
/s/ Bruce G. Kelley
 
By:
/s/ Kevin J. Hovick
 
(signature)
 
 
(signature)
 
 
 
 
 
 
Bruce G. Kelley
 
 
Kevin J. Hovick
 
 
 
 
 
 
President, CEO & Treasurer
 
 
Executive Vice President & COO
 
(Print Name and Title)
 
 
(Print Name and Title)








--------------------------------------------------------------------------------





INTEREST AND LIABILITIES EXHIBIT #IV
TO EMPLOYERS MUTUAL COMPANIES
REINSURANCE POOLING AGREEMENT




In consideration of the covenants and agreements as reflected in the Reinsurance
Pooling Agreement to which this exhibit is attached, by and between EMC and the
Affiliated Company which is signatory to this exhibit, EMC hereby cedes and
transfers to the Affiliated Company, and the Affiliated Company hereby accepts
reinsurance thereon, 8% of EMC’s net liabilities, pursuant to Article V,
effective January 1, 1987. The Affiliated Companies signatory to this Agreement
and their assumed portions of the net liabilities of EMC are, as of the date of
this Addendum, as follows:




American Liberty Insurance Company
5.0%
Dakota Fire Insurance Company
3.0%
EMCASCO Insurance Company
8.0%
Illinois EMCASCO Insurance Company
6.0%
Union Mutual Insurance Company of Providence
2.5%
 
24.5%
EMC’s Net Retained Portions of its Net Liabilities is
75.5%
 
100.0%



Executed by the parties hereto this 25th day of November, 1986.






Employers Mutual Casualty Company

By:
/s/Richard E. Haskins





EMCASCO Insurance Company

By:
/s/Robb B. Kelley










--------------------------------------------------------------------------------





AMENDMENT # I TO
INTEREST AND LIABILITIES EXHIBIT #IV
TO EMPLOYERS MUTUAL COMPANIES
REINSURANCE POOLING AGREEMENT




In consideration of the covenants and agreements as reflected in the Reinsurance
Pooling Agreement to which this exhibit is attached, by and between EMC and the
Affiliated Company which is signatory to this exhibit, EMC hereby cedes and
transfers to the Affiliated Company, and the Affiliated Company hereby accepts
reinsurance thereon, 9% of EMC’s net liabilities, pursuant to Article V,
effective January 1, 1992.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




American Liberty Insurance Company
5.0%
Dakota Fire Insurance Company
5.0%
EMCASCO Insurance Company
9.0%
Illinois EMCASCO Insurance Company
8.0%
Union Mutual Insurance Company of Providence
2.5%
 
29.5%
EMC’s Net Retained Portions of its Net Liabilities is
70.5%
 
100.0%



Executed by the parties hereto this 20th day of December, 1991.






Employers Mutual Casualty Company

By:
/s/Richard E. Haskins





EMCASCO Insurance Company

By:
/s/Bruce G. Kelley








--------------------------------------------------------------------------------





AMENDMENT #II TO
INTERESTS AND LIABILITY EXHIBIT IV
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT




In consideration of the covenants and agreements as reflected in Addendum #I to
the Reinsurance Pooling Agreement to which this Exhibit is attached, EMC and the
affiliated company which is signatory to this Exhibit each do hereby ratify
Addendum #I as a part of the Pooling Agreement effective from January 1, 1993.


Executed by the parties this 23rd day of December, 1992.






Employers Mutual Casualty Company

By:
/s/Bruce G. Kelley





EMCASCO Insurance Company

By:
/s/Fred A. Schiek












--------------------------------------------------------------------------------





AMENDMENT #III TO
INTEREST AND LIABILITIES EXHIBIT #IV
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT




This Amendment is effective January 1, 1997.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




American Liberty Insurance Company
5.0%
Dakota Fire Insurance Company
5.0%
EMCASCO Insurance Company
9.0%
Hamilton Mutual Insurance Company of Cincinnati, Ohio
5.0%
Illinois EMCASCO Insurance Company
8.0%
Union Insurance Company of Providence
2.5%
 
34.5%
EMC’s Net Retained Portion of its Net Liabilities is
65.5%
 
100.0%



Executed by the parties hereto this 26th day of March, 1997.






Employers Mutual Casualty Company

By:
/s/Bruce G. Kelley





EMCASCO Insurance Company

By:
/s/Fred A. Schiek










--------------------------------------------------------------------------------





AMENDMENT #IV TO
INTEREST AND LIABILITIES EXHIBIT #IV
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT




This Amendment is effective January 1, 1998.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




American Liberty Insurance Company
3.5%
Dakota Fire Insurance Company
5.0%
EMCASCO Insurance Company
9.0%
Farm and City Insurance Company
1.5%
Hamilton Mutual Insurance Company of Cincinnati, Ohio
5.0%
Illinois EMCASCO Insurance Company
8.0%
Union Insurance Company of Providence
2.5%
 
34.5%
EMC’s Net Retained Portion of its Net Liabilities is
65.5%
 
100.0%



Executed by the parties hereto this 15th day of January, 1998.






Employers Mutual Casualty Company



By:
/s/Bruce G. Kelley

Print Name and Title:
Bruce G. Kelley
 
President, and CEO







EMCASCO Insurance Company



By:
/s/Ronald W. Jean

Print Name and Title:
Ronald W. Jean
 
Vice President and Actuary










--------------------------------------------------------------------------------





AMENDMENT #V TO
INTEREST AND LIABILITIES EXHIBIT #IV
TO THE EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


This Amendment is effective January 1, 2005.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




Dakota Fire Insurance Company
6.5%
EMC Property & Casualty Company
3.5%
EMCASCO Insurance Company
12.0%
Farm and City Insurance Company
1.5%
Hamilton Mutual Insurance Company of Cincinnati, Ohio
5.0%
Illinois EMCASCO Insurance Company
10.0%
Union Insurance Company of Providence
2.5%
 
41.0%
EMC’s Net Retained Portion of its Net Liabilities is
59.0%
 
100.0%



Executed this 11th day of October, 2004, but effective January 1, 2005.






Employers Mutual Casualty Company
 
EMCASCO Insurance Company



By:
/s/ Bruce G. Kelley
 
By:
/s/ William A. Murray
 
(signature)
 
 
(signature)
 
 
 
 
 
 
Bruce G. Kelley
 
 
William A. Murray
 
 
 
 
 
 
President and CEO
 
 
Executive Vice President and COO
 
(Print Name and Title)
 
 
(Print Name and Title)












--------------------------------------------------------------------------------





AMENDMENT #VI TO
INTEREST AND LIABILITIES EXHIBIT #IV
TO THE EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


This Amendment is effective January 1, 2007.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




Dakota Fire Insurance Company
6.5%
EMC Property & Casualty Company
3.5%
EMCASCO Insurance Company
12.0%
Farm and City Insurance Company
1.5%
Hamilton Mutual Insurance Company
2.0%
Illinois EMCASCO Insurance Company
10.0%
Union Insurance Company of Providence
2.5%
 
38.0%
EMC’s Net Retained Portion of its Net Liabilities is
62.0%
 
100.0%



With the approval of the Iowa Insurance Division (which has been granted because
this Amendment will have no effect on the portions of the net liabilities of EMC
which are assumed by those Affiliated Companies signatory to this Agreement that
are wholly-owned subsidiaries of EMC Insurance Group Inc., a publicly-traded
affiliate), the signatories hereto herby waive the provisions of Article X of
this Agreement, as amended by Addendum #V to this Agreement (effective January
1, 2005), which would otherwise prohibit any adjustment to EMC’s net retained
portion of its net liabilities or any amendment to the Affiliated Companies’
assumed portions of EMC’s net liabilities prior to January 1, 2008.


Executed this 3rd day of January, 2007, but effective January 1, 2007.






Employers Mutual Casualty Company
 
EMCASCO Insurance Company



By:
/s/ Bruce G. Kelley
 
By:
/s/ William A. Murray
 
(signature)
 
 
(signature)
 
 
 
 
 
 
Bruce G. Kelley
 
 
William A. Murray
 
 
 
 
 
 
President and CEO
 
 
Executive Vice President and COO
 
(Print Name and Title)
 
 
(Print Name and Title)










--------------------------------------------------------------------------------





AMENDMENT #VII TO
INTEREST AND LIABILITIES EXHIBIT #IV
TO THE EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


This Amendment is effective December 31, 2007.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:


Dakota Fire Insurance Company
6.5%
EMC Property & Casualty Company
3.5%
EMCASCO Insurance Company
13.5%
Hamilton Mutual Insurance Company
2.0%
Illinois EMCASCO Insurance Company
10.0%
Union Insurance Company of Providence
2.5%
 
38.0%
EMC’s Net Retained Portion of its Net Liabilities is
62.0%
 
100.0%



With the approval of the Iowa Insurance Division (which has been granted because
this Amendment will have no effect, in the aggregate, on the portions of the net
liabilities of EMC which are assumed by those Affiliated Companies signatory to
this Agreement that are wholly-owned subsidiaries of EMC Insurance Group Inc., a
publicly-traded affiliate), the signatories hereto hereby waive the provisions
of Article X of this Agreement, as amended by Addendum #V to this Agreement
(effective January 1, 2005), which would otherwise, in part, prohibit any
amendment to the Affiliated Companies' assumed portions of EMC's net liabilities
prior to January 1, 2008 (except upon the occurrence of a material event not in
the ordinary course of business, in which case not less than 12 months advance
written notice is to be given to each participating company of any company’s
intent to terminate its participation in the Pooling Agreement).


Executed this 4th day of January, 2008, but effective December 31, 2007.




Employers Mutual Casualty Company
 
EMCASCO Insurance Company



By:
/s/ Bruce G. Kelley
 
By:
/s/ William A. Murray
 
(signature)
 
 
(signature)
 
 
 
 
 
 
Bruce G. Kelley
 
 
William A. Murray
 
 
 
 
 
 
President and CEO
 
 
Executive Vice President and COO
 
(Print Name and Title)
 
 
(Print Name and Title)










--------------------------------------------------------------------------------





AMENDMENT #VIII TO
INTEREST AND LIABILITIES EXHIBIT #IV
TO THE EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


This Amendment is effective January 1, 2016.




The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:


Dakota Fire Insurance Company
6.5
%
EMC Property & Casualty Company
0.0
%
EMCASCO Insurance Company
13.5
%
Hamilton Mutual Insurance Company
2.0
%
Illinois EMCASCO Insurance Company
10.0
%
Union Insurance Company of Providence
0.0
%
 
32.0
%
EMC’s Net Retained Portion of its Net Liabilities is
68.0
%
 
100.0
%





Executed by the parties hereto this 17th day of December, 2015, but effective
January 1, 2016.




Employers Mutual Casualty Company
 
EMCASCO Insurance Company



By:
/s/ Bruce G. Kelley
 
By:
/s/ Kevin J. Hovick
 
(signature)
 
 
(signature)
 
 
 
 
 
 
Bruce G. Kelley
 
 
Kevin J. Hovick
 
 
 
 
 
 
President, CEO & Treasurer
 
 
Executive Vice President & COO
 
(Print Name and Title)
 
 
(Print Name and Title)








--------------------------------------------------------------------------------





INTEREST AND LIABILITIES EXHIBIT #V
TO EMPLOYERS MUTUAL COMPANIES
REINSURANCE POOLING AGREEMENT




In consideration of the covenants and agreements as reflected in the Reinsurance
Pooling Agreement to which this exhibit is attached, by and between EMC and the
Affiliated Company which is signatory to this exhibit, EMC hereby cedes and
transfers to the Affiliated Company, and the Affiliated Company hereby accepts
reinsurance thereon, 5% of EMC’s net liabilities, pursuant to Article V,
effective January 1, 1987.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the date of this Addendum, as follows:




American Liberty Insurance Company
5.0%
Dakota Fire Insurance Company
3.0%
EMCASCO Insurance Company
8.0%
Illinois EMCASCO Insurance Company
6.0%
Union Mutual Insurance Company of Providence
2.5%
 
24.5%
EMC’s Net Retained Portions of its Net Liabilities is
75.5%
 
100.0%



Executed by the parties hereto this 25th day of November, 1986.






Employers Mutual Casualty Company

By:
/s/Richard E. Haskins





American Liberty Insurance Company

By:
/s/Robb B. Kelley














--------------------------------------------------------------------------------





AMENDMENT #I TO
INTEREST AND LIABILITIES EXHIBIT #V
TO EMPLOYERS MUTUAL COMPANIES
REINSURANCE POOLING AGREEMENT


This Amendment is effective January 1, 1992.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




American Liberty Insurance Company
5.0%
Dakota Fire Insurance Company
5.0%
EMCASCO Insurance Company
9.0%
Illinois EMCASCO Insurance Company
8.0%
Union Mutual Insurance Company of Providence
2.5%
 
29.5%
EMC’s Net Retained Portions of its Net Liabilities is
70.5%
 
100.0%



Executed by the parties hereto this 20th day of December, 1991.






Employers Mutual Casualty Company

By:
/s/Richard E. Haskins





American Liberty Insurance Company

By:
/s/Bruce G. Kelley










--------------------------------------------------------------------------------





AMENDMENT #II TO
INTERESTS AND LIABILITY EXHIBIT V
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT




In consideration of the covenants and agreements as reflected in Addendum #I to
the Reinsurance Pooling Agreement to which this Exhibit is attached, EMC and the
affiliated company which is signatory to this Exhibit each do hereby ratify
Addendum #I as a part of the Pooling Agreement effective from January 1, 1993.


Executed by the parties this 23rd day of December, 1992.






Employers Mutual Casualty Company

By:
/s/Bruce G. Kelley





American Liberty Insurance Company

By:
/s/Fred A. Schiek










--------------------------------------------------------------------------------





AMENDMENT #III TO
INTEREST AND LIABILITIES EXHIBIT #V
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT




This Amendment is effective January 1, 1997.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




American Liberty Insurance Company
5.0%
Dakota Fire Insurance Company
5.0%
EMCASCO Insurance Company
9.0%
Hamilton Mutual Insurance Company of Cincinnati, Ohio
5.0%
Illinois EMCASCO Insurance Company
8.0%
Union Insurance Company of Providence
2.5%
 
34.5%
EMC’s Net Retained Portion of its Net Liabilities is
65.5%
 
100.0%



Executed by the parties hereto this 26th day of March, 1997.






Employers Mutual Casualty Company



By:
/s/Bruce G. Kelley

Print Name and Title:
Bruce G. Kelley
 
President, Treasurer and CEO







American Liberty Insurance Company



By:
/s/Fred A. Schiek

Print Name and Title:
Fred A. Schiek
 
Executive Vice President












--------------------------------------------------------------------------------





AMENDMENT #IV TO
INTEREST AND LIABILITIES EXHIBIT #V
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


In consideration of the covenants and agreements reflected in the Reinsurance
Pooling Agreement to which this exhibit is attached, by and between EMC and the
Affiliated Company which is signatory to this exhibit, EMC herby cedes and
transfers to the Affiliated Company, and the Affiliated Company hereby accepts
reinsurance thereon, 3.5% of EMC’s net liabilities, pursuant to Article V,
effective January 1, 1998.


The affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




American Liberty Insurance Company
3.5%
Dakota Fire Insurance Company
5.0%
EMCASCO Insurance Company
9.0%
Farm and City Insurance Company
1.5%
Hamilton Mutual Insurance Company of Cincinnati, Ohio
5.0%
Illinois EMCASCO Insurance Company
8.0%
Union Insurance Company of Providence
2.5%
 
34.5%
EMC’s Net Retained Portion of its Net Liabilities is
65.5%
 
100.0%



Executed by the parties hereto this 15th day of January, 1998.






Employers Mutual Casualty Company



By:
/s/Bruce G. Kelley

Print Name and Title:
Bruce G. Kelley
 
President and CEO







American Liberty Insurance Company



By:
/s/Ronald W. Jean

Print Name and Title:
Ronald W. Jean
 
Vice President and Actuary












--------------------------------------------------------------------------------





AMENDMENT #V TO
INTEREST AND LIABILITIES EXHIBIT #V
TO THE EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


This Amendment is effective January 1, 2005.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




Dakota Fire Insurance Company
6.5%
EMC Property & Casualty Company
3.5%
EMCASCO Insurance Company
12.0%
Farm and City Insurance Company
1.5%
Hamilton Mutual Insurance Company of Cincinnati, Ohio
5.0%
Illinois EMCASCO Insurance Company
10.0%
Union Insurance Company of Providence
2.5%
 
41.0%
EMC’s Net Retained Portion of its Net Liabilities is
59.0%
 
100.0%



Executed this 11th day of October, 2004, but effective January 1, 2005.






Employers Mutual Casualty Company
 
EMC Property & Casualty Company
(f/k/a American Liberty Insurance Company)



By:
/s/ Bruce G. Kelley
 
By:
/s/ William A. Murray
 
(signature)
 
 
(signature)
 
 
 
 
 
 
Bruce G. Kelley
 
 
William A. Murray
 
 
 
 
 
 
President and CEO
 
 
Executive Vice President and COO
 
(Print Name and Title)
 
 
(Print Name and Title)












--------------------------------------------------------------------------------





AMENDMENT #VI TO
INTEREST AND LIABILITIES EXHIBIT #V
TO THE EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


This Amendment is effective January 1, 2007.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




Dakota Fire Insurance Company
6.5%
EMC Property & Casualty Company
3.5%
EMCASCO Insurance Company
12.0%
Farm and City Insurance Company
1.5%
Hamilton Mutual Insurance Company
2.0%
Illinois EMCASCO Insurance Company
10.0%
Union Insurance Company of Providence
2.5%
 
38.0%
EMC’s Net Retained Portion of its Net Liabilities is
62.0%
 
100.0%



With the approval of the Iowa Insurance Division (which has been granted because
this Amendment will have no effect on the portions of the net liabilities of EMC
which are assumed by those Affiliated Companies signatory to this Agreement that
are wholly-owned subsidiaries of EMC Insurance Group Inc., a publicly-traded
affiliate), the signatories hereto herby waive the provisions of Article X of
this Agreement, as amended by Addendum #V to this Agreement (effective January
1, 2005), which would otherwise prohibit any adjustment to EMC’s net retained
portion of its net liabilities or any amendment to the Affiliated Companies’
assumed portions of EMC’s net liabilities prior to January 1, 2008.


Executed this 3rd day of January, 2007, but effective January 1, 2007.






Employers Mutual Casualty Company
 
EMC Property & Casualty Company



By:
/s/ Bruce G. Kelley
 
By:
/s/ William A. Murray
 
(signature)
 
 
(signature)
 
 
 
 
 
 
Bruce G. Kelley
 
 
William A. Murray
 
 
 
 
 
 
President and CEO
 
 
Executive Vice President and COO
 
(Print Name and Title)
 
 
(Print Name and Title)










--------------------------------------------------------------------------------





AMENDMENT #VII TO
INTEREST AND LIABILITIES EXHIBIT #V
TO THE EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


This Amendment is effective December 31, 2007.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:


Dakota Fire Insurance Company
6.5%
EMC Property & Casualty Company
3.5%
EMCASCO Insurance Company
13.5%
Hamilton Mutual Insurance Company
2.0%
Illinois EMCASCO Insurance Company
10.0%
Union Insurance Company of Providence
2.5%
 
38.0%
EMC’s Net Retained Portion of its Net Liabilities is
62.0%
 
100.0%



With the approval of the Iowa Insurance Division (which has been granted because
this Amendment will have no effect, in the aggregate, on the portions of the net
liabilities of EMC which are assumed by those Affiliated Companies signatory to
this Agreement that are wholly-owned subsidiaries of EMC Insurance Group Inc., a
publicly-traded affiliate), the signatories hereto hereby waive the provisions
of Article X of this Agreement, as amended by Addendum #V to this Agreement
(effective January 1, 2005), which would otherwise, in part, prohibit any
amendment to the Affiliated Companies' assumed portions of EMC's net liabilities
prior to January 1, 2008 (except upon the occurrence of a material event not in
the ordinary course of business, in which case not less than 12 months advance
written notice is to be given to each participating company of any company’s
intent to terminate its participation in the Pooling Agreement).


Executed this 4th day of January, 2008, but effective December 31, 2007.




Employers Mutual Casualty Company
 
EMC Property & Casualty Company



By:
/s/ Bruce G. Kelley
 
By:
/s/ William A. Murray
 
(signature)
 
 
(signature)
 
 
 
 
 
 
Bruce G. Kelley
 
 
William A. Murray
 
 
 
 
 
 
President and CEO
 
 
Executive Vice President and COO
 
(Print Name and Title)
 
 
(Print Name and Title)








--------------------------------------------------------------------------------





AMENDMENT #VIII TO
INTEREST AND LIABILITIES EXHIBIT #V
TO THE EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


This Amendment is effective January 1, 2016.




The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:


Dakota Fire Insurance Company
6.5
%
EMC Property & Casualty Company
0.0
%
EMCASCO Insurance Company
13.5
%
Hamilton Mutual Insurance Company
2.0
%
Illinois EMCASCO Insurance Company
10.0
%
Union Insurance Company of Providence
0.0
%
 
32.0
%
EMC’s Net Retained Portion of its Net Liabilities is
68.0
%
 
100.0
%







Executed by the parties hereto this 18th day of December, 2015, but effective
January 1, 2016.




Employers Mutual Casualty Company
 
EMC Property & Casualty Company



By:
/s/ Bruce G. Kelley
 
By:
/s/ Kevin J. Hovick
 
(signature)
 
 
(signature)
 
 
 
 
 
 
Bruce G. Kelley
 
 
Kevin J. Hovick
 
 
 
 
 
 
President, CEO and Treasurer
 
 
Executive Vice President and COO
 
(Print Name and Title)
 
 
(Print Name and Title)










--------------------------------------------------------------------------------





INTEREST AND LIABILITIES EXHIBIT #VI
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


In consideration of the covenants and agreements reflected in the Reinsurance
Pooling Agreement to which this exhibit is attached, by and between EMC and the
Affiliated Company which is signatory to this exhibit, EMC herby cedes and
transfers to the Affiliated Company, and the Affiliated Company hereby accepts
reinsurance thereon, 5 % of EMC’s net liabilities, pursuant to Article V,
effective January 1, 1997.


The affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Addendum, as
follows:




American Liberty Insurance Company
5.0%
Dakota Fire Insurance Company
5.0%
EMCASCO Insurance Company
9.0%
Hamilton Mutual Insurance Company of Cincinnati, Ohio
5.0%
Illinois EMCASCO Insurance Company
8.0%
Union Insurance Company of Providence
2.5%
 
34.5%
EMC’s Net Retained Portion of its Net Liabilities is
65.5%
 
100.0%



Executed by the parties hereto this 26th day of March, 1997.






Employers Mutual Casualty Company



By:
/s/Bruce G. Kelley

Print Name and Title:
Bruce G. Kelley
 
President, Treasurer & CEO







The Hamilton Mutual Insurance Company of
Cincinnati, Ohio



By:
/s/Jeffrey E. Felts

Print Name and Title:
Jeffrey E. Felts
 
President & CEO










--------------------------------------------------------------------------------





ENDORSEMENT NO. I TO
REINSURANCE POOLING AGREEMENT BETWEEN
HAMILTON MUTUAL INSURANCE COMPANY OF CINCINNATI, OHIO
AND EMPLOYERS MUTUAL CASUALTY COMPANY


Whereas, pursuant to Article XV of the Reinsurance Pooling Agreement
(“Agreement”) to which this endorsement is attached, Employers Mutual Casualty
Company (“EMC”) retains its voluntary reinsurance assumed business rather than
ceding it to the Affiliated Companies (as defined in the Agreement), and because
EMC and Hamilton Mutual Insurance Company of Cincinnati, Ohio (“Hamilton
Mutual”) concur that similar treatment should be afforded to Hamilton Mutual’s
voluntary reinsurance assumed business, it is agreed and understood by the
parties hereto that, notwithstanding any language in Article II of the aforesaid
Reinsurance Pooling Agreement to the contrary, Hamilton Mutual shall retain all
of its obligations incurred under or in connection with any contracts or
agreements to which Hamilton Mutual is a party as of the effective date of this
endorsement, and under which Hamilton Mutual has assumed or incurred any actual
or potential reinsurance liabilities or commitments, and such business shall not
be subject to cession and transfer by Hamilton Mutual to EMC.


This contract or endorsement may be terminated only upon mutual agreement of
both parties hereto.


Executed by the parties hereto this 26th day of March, 1997, but effective the
1st day of January, 1997.






The Hamilton Mutual Insurance Company of
Cincinnati, Ohio



By:
/s/Jeffrey E. Felts
 
(signature)

Print Name and Title:
Jeffrey E. Felts
 
President & CEO







Employers Mutual Casualty Company



By:
/s/Bruce G. Kelley
 
(signature)

Print Name and Title:
Bruce G. Kelley
 
President, Treasurer & CEO










--------------------------------------------------------------------------------





AMENDMENT #I TO
INTEREST AND LIABILITIES EXHIBIT #VI
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


In consideration of the covenants and agreements as reflected an Addendum #I to
the Reinsurance Pooling Agreement to which this Exhibit is attached, EMC and the
Affiliated Company which is signatory to this Exhibit each do hereby ratify
Addendum #I as a part of the Reinsurance Pooling Agreement effective from
January 1, 1997.


Executed by the parties hereto this 26th day of March, 1997.






Employers Mutual Casualty Company



By:
/s/Bruce G. Kelley

Print Name and Title:
Bruce G. Kelley
 
President, Treasurer and CEO









The Hamilton Mutual Insurance Company of
Cincinnati, Ohio



By:
/s/Jeffrey E. Felts

Print Name and Title:
Jeffrey E. Felts
 
President and CEO










--------------------------------------------------------------------------------





AMENDMENT #II TO
INTEREST AND LIABILITIES EXHIBIT #VI
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT




This Amendment is effective January 1, 1998.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




American Liberty Insurance Company
3.5%
Dakota Fire Insurance Company
5.0%
EMCASCO Insurance Company
9.0%
Farm and City Insurance Company
1.5%
Hamilton Mutual Insurance Company of Cincinnati, Ohio
5.0%
Illinois EMCASCO Insurance Company
8.0%
Union Insurance Company of Providence
2.5%
 
34.5%
EMC’s Net Retained Portion of its Net Liabilities is
65.5%
 
100.0%



Executed by the parties hereto the 15th day of January, 1998.






Employers Mutual Casualty Company



By:
/s/Bruce G. Kelley

Print Name and Title:
Bruce G. Kelley
 
President and CEO









The Hamilton Mutual Insurance Company of
Cincinnati, Ohio



By:
/s/Ronald W. Jean

Print Name and Title:
Ronald W. Jean
 
Vice President and Actuary










--------------------------------------------------------------------------------





AMENDMENT #III TO
INTEREST AND LIABILITIES EXHIBIT #VI
TO THE EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


This Amendment is effective January 1, 2005.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




Dakota Fire Insurance Company
6.5%
EMC Property & Casualty Company
3.5%
EMCASCO Insurance Company
12.0%
Farm and City Insurance Company
1.5%
Hamilton Mutual Insurance Company of Cincinnati, Ohio
5.0%
Illinois EMCASCO Insurance Company
10.0%
Union Insurance Company of Providence
2.5%
 
41.0%
EMC’s Net Retained Portion of its Net Liabilities is
59.0%
 
100.0%



Executed this 11th day of October, 2004, but effective January 1, 2005.






Employers Mutual Casualty Company
 
The Hamilton Mutual Insurance Company of Cincinnati, Ohio



By:
/s/ Bruce G. Kelley
 
By:
/s/ William A. Murray
 
(signature)
 
 
(signature)
 
 
 
 
 
 
Bruce G. Kelley
 
 
William A. Murray
 
 
 
 
 
 
President and CEO
 
 
Executive Vice President
 
(Print Name and Title)
 
 
(Print Name and Title)












--------------------------------------------------------------------------------





AMENDMENT #IV TO
INTEREST AND LIABILITIES EXHIBIT #VI
TO THE EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


This Amendment is effective January 1, 2007.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




Dakota Fire Insurance Company
6.5%
EMC Property & Casualty Company
3.5%
EMCASCO Insurance Company
12.0%
Farm and City Insurance Company
1.5%
Hamilton Mutual Insurance Company
2.0%
Illinois EMCASCO Insurance Company
10.0%
Union Insurance Company of Providence
2.5%
 
38.0%
EMC’s Net Retained Portion of its Net Liabilities is
62.0%
 
100.0%



With the approval of the Iowa Insurance Division (which has been granted because
this Amendment will have no effect on the portions of the net liabilities of EMC
which are assumed by those Affiliated Companies signatory to this Agreement that
are wholly-owned subsidiaries of EMC Insurance Group Inc., a publicly-traded
affiliate), the signatories hereto herby waive the provisions of Article X of
this Agreement, as amended by Addendum #V to this Agreement (effective January
1, 2005), which would otherwise prohibit any adjustment to EMC’s net retained
portion of its net liabilities or any amendment to the Affiliated Companies’
assumed portions of EMC’s net liabilities prior to January 1, 2008.


Executed this 3rd day of January, 2007, but effective January 1, 2007.






Employers Mutual Casualty Company
 
The Hamilton Mutual Insurance Company
(f/k/a The Hamilton Mutual Insurance Company of Cincinnati, Ohio)



By:
/s/ Bruce G. Kelley
 
By:
/s/ William A. Murray
 
(signature)
 
 
(signature)
 
 
 
 
 
 
Bruce G. Kelley
 
 
William A. Murray
 
 
 
 
 
 
President and CEO
 
 
Executive Vice President
 
(Print Name and Title)
 
 
(Print Name and Title)










--------------------------------------------------------------------------------





AMENDMENT #V TO
INTEREST AND LIABILITIES EXHIBIT #VI
TO THE EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


This Amendment is effective December 31, 2007.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:


Dakota Fire Insurance Company
6.5%
EMC Property & Casualty Company
3.5%
EMCASCO Insurance Company
13.5%
Hamilton Mutual Insurance Company
2.0%
Illinois EMCASCO Insurance Company
10.0%
Union Insurance Company of Providence
2.5%
 
38.0%
EMC’s Net Retained Portion of its Net Liabilities is
62.0%
 
100.0%



With the approval of the Iowa Insurance Division (which has been granted because
this Amendment will have no effect, in the aggregate, on the portions of the net
liabilities of EMC which are assumed by those Affiliated Companies signatory to
this Agreement that are wholly-owned subsidiaries of EMC Insurance Group Inc., a
publicly-traded affiliate), the signatories hereto hereby waive the provisions
of Article X of this Agreement, as amended by Addendum #V to this Agreement
(effective January 1, 2005), which would otherwise, in part, prohibit any
amendment to the Affiliated Companies' assumed portions of EMC's net liabilities
prior to January 1, 2008 (except upon the occurrence of a material event not in
the ordinary course of business, in which case not less than 12 months advance
written notice is to be given to each participating company of any company’s
intent to terminate its participation in the Pooling Agreement).


Executed this 4th day of January, 2008, but effective December 31, 2007.




Employers Mutual Casualty Company
 
Hamilton Mutual Insurance Company



By:
/s/ Bruce G. Kelley
 
By:
/s/ William A. Murray
 
(signature)
 
 
(signature)
 
 
 
 
 
 
Bruce G. Kelley
 
 
William A. Murray
 
 
 
 
 
 
President and CEO
 
 
Executive Vice President
 
(Print Name and Title)
 
 
(Print Name and Title)








--------------------------------------------------------------------------------





AMENDMENT #VI TO
INTEREST AND LIABILITIES EXHIBIT #VI
TO THE EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


This Amendment is effective January 1, 2016.




The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:


Dakota Fire Insurance Company
6.5
%
EMC Property & Casualty Company
0.0
%
EMCASCO Insurance Company
13.5
%
Hamilton Mutual Insurance Company
2.0
%
Illinois EMCASCO Insurance Company
10.0
%
Union Insurance Company of Providence
0.0
%
 
32.0
%
EMC’s Net Retained Portion of its Net Liabilities is
68.0
%
 
100.0
%





Executed by the parties hereto this 17th day of December, 2015, but effective
January 1, 2016.




Employers Mutual Casualty Company
 
Hamilton Mutual Insurance Company



By:
/s/ Bruce G. Kelley
 
By:
/s/ Kevin J. Hovick
 
(signature)
 
 
(signature)
 
 
 
 
 
 
Bruce G. Kelley
 
 
Kevin J. Hovick
 
 
 
 
 
 
President, CEO & Treasurer
 
 
Executive Vice President
 
(Print Name and Title)
 
 
(Print Name and Title)








--------------------------------------------------------------------------------





INTEREST AND LIABILITIES EXHIBIT #VII
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT




In consideration of the covenants and agreements reflected in the Reinsurance
Pooling Agreement to which this exhibit is attached, by and between EMC and the
Affiliated Company which is signatory to this exhibit, EMC hereby accepts
reinsurance thereon, 1.5% of EMC’s net liabilities, pursuant to Article V,
effective January 1, 1998.
 
The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




American Liberty Insurance Company
3.5%
Dakota Fire Insurance Company
5.0%
EMCASCO Insurance Company
9.0%
Farm and City Insurance Company
1.5%
Hamilton Mutual Insurance Company of Cincinnati, Ohio
5.0%
Illinois EMCASCO Insurance Company
8.0%
Union Insurance Company of Providence
2.5%
 
34.5%
EMC’s Net Retained Portion of its Net Liabilities is
65.5%
 
100.0%



Executed by the parties hereto this 15th day of January, 1998.






Employers Mutual Casualty Company



By:
/s/Bruce G. Kelley

Print Name and Title:
Bruce G. Kelley
 
President and CEO









Farm and City Insurance Company



By:
/s/Ronald W. Jean

Print Name and Title:
Ronald W. Jean
 
Vice President and Actuary












--------------------------------------------------------------------------------





AMENDMENT #I TO
INTEREST AND LIABILITIES EXHIBIT #VII
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT




In consideration of the covenants and agreements as reflected in Addendum #I to
the Reinsurance Pooling Agreement to which this Exhibit is attached, EMC and the
Affiliated Company which is signatory to this Exhibit each do hereby ratify
Addendum #I as a part of the Reinsurance Pooling Agreement effective from
January 1, 1998.


Executed by the parties hereto this 15th day of January, 1998.






Employers Mutual Casualty Company



By:
/s/Bruce G. Kelley

Print Name and Title:
Bruce G. Kelley
 
President and CEO









Farm and City Insurance Company



By:
/s/Ronald W. Jean

Print Name and Title:
Ronald W. Jean
 
Vice President and Actuary










--------------------------------------------------------------------------------





AMENDMENT #II TO
INTEREST AND LIABILITIES EXHIBIT #VII
TO THE EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


This Amendment is effective January 1, 2005.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




Dakota Fire Insurance Company
6.5%
EMC Property & Casualty Company
3.5%
EMCASCO Insurance Company
12.0%
Farm and City Insurance Company
1.5%
Hamilton Mutual Insurance Company of Cincinnati, Ohio
5.0%
Illinois EMCASCO Insurance Company
10.0%
Union Insurance Company of Providence
2.5%
 
41.0%
EMC’s Net Retained Portion of its Net Liabilities is
59.0%
 
100.0%



Executed this 11th day of October, 2004, but effective January 1, 2005.






Employers Mutual Casualty Company
 
Farm and City Insurance Company



By:
/s/ Bruce G. Kelley
 
By:
/s/ Robert G. Morlan
 
(signature)
 
 
(signature)
 
 
 
 
 
 
Bruce G. Kelley
 
 
Robert G. Morlan
 
 
 
 
 
 
President and CEO
 
 
President and COO
 
(Print Name and Title)
 
 
(Print Name and Title)










--------------------------------------------------------------------------------





AMENDMENT #III TO
INTEREST AND LIABILITIES EXHIBIT #VII
TO THE EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


This Amendment is effective January 1, 2007.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the effective date of this Amendment,
as follows:




Dakota Fire Insurance Company
6.5%
EMC Property & Casualty Company
3.5%
EMCASCO Insurance Company
12.0%
Farm and City Insurance Company
1.5%
Hamilton Mutual Insurance Company
2.0%
Illinois EMCASCO Insurance Company
10.0%
Union Insurance Company of Providence
2.5%
 
38.0%
EMC’s Net Retained Portion of its Net Liabilities is
62.0%
 
100.0%



With the approval of the Iowa Insurance Division (which has been granted because
this Amendment will have no effect on the portions of the net liabilities of EMC
which are assumed by those Affiliated Companies signatory to this Agreement that
are wholly-owned subsidiaries of EMC Insurance Group Inc., a publicly-traded
affiliate), the signatories hereto herby waive the provisions of Article X of
this Agreement, as amended by Addendum #V to this Agreement (effective January
1, 2005), which would otherwise prohibit any adjustment to EMC’s net retained
portion of its net liabilities or any amendment to the Affiliated Companies’
assumed portions of EMC’s net liabilities prior to January 1, 2008.


Executed this 3rd day of January, 2007, but effective January 1, 2007.






Employers Mutual Casualty Company
 
Farm and City Insurance Company



By:
/s/ Bruce G. Kelley
 
By:
/s/ Robert C. Morlan
 
(signature)
 
 
(signature)
 
 
 
 
 
 
Bruce G. Kelley
 
 
Robert C. Morlan
 
 
 
 
 
 
President and CEO
 
 
President and COO
 
(Print Name and Title)
 
 
(Print Name and Title)












